Citation Nr: 1339597	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  09-44 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to August 2008.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  Jurisdiction of the case has been subsequently transferred to the RO in Roanoke, Virginia.

In his substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  The Veteran was scheduled to testify at a Central Office hearing in April 2013, but the record reflects that he cancelled that hearing.  The Veteran's request for hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

This case was previously before the Board in May 2013 and was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence of record does not demonstrate that the Veteran has a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) VA has duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in July 2008, VA informed the appellant of what evidence was required to substantiate his claim for service connection for hearing loss, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records, as well as the Veteran's lay statements, are in the file.  Pursuant to the Board's May 2013 remand, the Veteran was provided another VA audiology examination in September 2013.  The Board finds that the VA examination is adequate as it is predicated on a clinical examination of the Veteran and a review of his claims file.  The examiner found that the Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  Based on the foregoing, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection for certain chronic diseases, such as sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran asserts that he currently experiences bilateral hearing loss that is related to his service.  Specifically, he attributes this condition to his military noise exposure from helicopters, fixed wing aircraft, explosions, gunfire and machinery while serving in the Air Force for over 11 years.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss because the record does not show that the Veteran has a bilateral hearing loss disability for VA purposes.

The Veteran's service treatment records reflect that the Veteran was referred to the audiology for a comprehensive audiometry test in July 2008, with a diagnosis of sensorineural hearing loss.  However, the results of the July 2008 audiometric tests were charted, not enumerated, and the results as charted are not clear to laypersons; thus, they cannot be interpreted by the Board.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995); cf. Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting that the Board may interpret results from a private audiometric graph if it felt it had the expertise).

The Veteran was provided a VA audiology examination in August 2008.  At the examination, he reported hearing loss in both ears.  He served in the Air Force for over 11 years and worked in special tactics.  He reported military noise exposure from helicopters, fixed wing aircraft, explosions, gunfire and machinery.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
30
25
LEFT
5
15
10
25
25

Speech audiometry revealed speech recognition ability of 96 percent, bilaterally, using the Maryland CNC word list.  The diagnoses were hearing loss, not disabling per 38 C.F.R. § 3.385, in the right ear; and clinically normal hearing in the left ear.

In his July 2009 notice of disagreement, however, the Veteran contended that he felt that the August 2008 VA hearing test was not conducted in a standard manner and that the hearing evaluation was not objective.

As such, the case was remanded and the Veteran underwent another VA audiology examination in September 2013.  The VA examiner indicated that the Veteran's claims file was reviewed.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
25
LEFT
10
10
5
5
15

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word list.  The examiner noted a diagnosis of normal hearing in both ears.  The examiner further noted that the Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work.

The Veteran's lay testimony regarding his military noise exposure and observable symptoms are competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his extensive noise exposure from helicopters, fixed wing aircraft, explosions, gunfire and machinery while serving in the Air Force for over 11 years.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).

Nevertheless, the competent medical evidence of record does not show a current bilateral hearing loss disability for VA purposes.  Id.  Post-service audiogram conducted in both August 2008 and September 2013 demonstrate that the Veteran's hearing does not meet the criteria to be a disability for VA purposes under 38 C.F.R. § 3.385.  Although the July 2008 service treatment report noted a diagnosis of sensorineural hearing loss, the audiometry test results cannot be interpreted to show a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385.  Further, the September 2013 VA examiner  reviewed the Veteran's claims file, which included the July 2008 in-service audiogram, and rendered a diagnosis of normal hearing in both ears.  The Board will apply the presumption of regularity and conclude that the examiner reviewed the July 2008 in-service audiogram as instructed by the May 2013 remand.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

Accordingly, in the absence of competent medical evidence of bilateral hearing loss disability for VA purposes, the criteria for establishing service connection for bilateral hearing loss have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  There is also no evidence of a hearing loss disability for VA purposes at any point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran contends that he has bilateral hearing loss related to his service.  However, his statements are not competent evidence to establish medical diagnosis in this case.  In certain instances, lay testimony may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the diagnosis of a hearing loss disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.  While military noise exposure is not disputed in this case, the question of whether the Veteran has a bilateral hearing loss disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical diagnosis of bilateral hearing loss disability.  Accordingly, service connection for right ear hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the probative evidence of record does not show a current bilateral hearing loss disability for VA purposes, the doctrine is not for application.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


